DETAILED ACTION
This Office action is in response to the amendment filed on April 6th, 2022.  Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on April 6th, 2022 has been reviewed and accepted.  The double patenting rejections are withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 & 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0029473 (Verentchikov) in view of US 2013/0068944 (Raptakis et al.) and the teachings of US 2016/0284531 (Zaks et al.).
Regarding claim 1, Verentchikov discloses a mass spectrometer comprising: a pulsed ion source for generating pulses of ions having a range of masses (fig. 10, element 81); a time-of-flight mass analyzer for receiving and mass analyzing the pulses of ions from the ion source (fig. 10, ‘MR-TOF’); and an energy controlling electrode assembly located between the pulsed ion source and the time-of-flight mass analyzer positioned to receive the pulses of ions from the pulsed ion source and configured to apply a potential to the ions, wherein the application of the potential changes the energies of at least a portion of the ions (fig. 5, element 105)
Verentchikov does not disclose that the energy controlling electrode assembly is configured to apply a time-dependent potential to the ions to reduce the variation of ion energy with mass-to-charge ratio (m/z) However, Raptakis et al. disclose a mass spectrometer and energy controlling electrode assembly configured to apply a time-dependent potential to a beam of ions (‘More specifically, it preferably relates to methods and apparatus for generating time-dependent potentials in vacuum lens electrodes to control the kinetic energy distribution across preferably the entire mass range of ions transported from an ion source to an ion trap mass analyzer. In particular, ions with different ratios of mass-to-charge experience different potential distributions as they travel through the vacuum lens at different times. Therefore, by altering the strength of the electric potential, each mass-to-charge ratio can be accelerated/decelerated to the desired kinetic energy level.’ P 20) wherein the application of the time-dependent potential changes the energies of at least a portion of the ions to reduce the variation of ion energy with mass-to-charge ratio (m/z) (‘The effect of reducing the voltage applied to the second lens electrode (202) from -3000 to -3100 V in a quasi-exponential fashion within 40 µs (206) is shown in FIG. 2(c) graphically (208) where the ion kinetic energy is constant throughout the range of m/z values ("iso-energetic").’ P 92).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the energy controlling electrode assembly of Verentchikov to include the time-dependent potential of Raptakis et al. that reduces energy spread because ion energy dispersion is known to decrease TOF resolution, as shown by Zaks et al. (‘The spread in energy causes ions of the same mass-to-charge ratio to have a range of velocities in the flight path 276 and consequently a spread in TOF which degrades mass resolution.’ P 44).
Regarding claim 2, Verentchikov in view of Raptakis et al. and the teachings of Zaks et al. disclose the mass spectrometer of claim 1, wherein the time-dependent potential is synchronised to the arrival times of ions whose energy is to be changed (‘The lens control means may be arranged to vary with time the second electrical potential applied to the second lens electrode according to the distribution of ion arrival times at, or times of flight through, the ion-optical lens or the (first, second or third) lens element, as a function of ion mass-to-charge ratio of the received ions thereby to control the distribution of the kinetic energies of ions output by the ion optical lens as a function of the mass-to-charge ratio thereof.’ Raptakis et al., P 38).
Regarding claim 3, Verentchikov in view of Raptakis et al. and the teachings of Zaks et al. disclose the claimed invention except for the ions whose energy is to be changed being ions at the low mass end of the range of masses.  However, Raptakis et al. disclose that the energy controlling profile can be modified to create any desired energy distribution (‘The time profile of the applied voltage (206) can be modified or optimized accordingly to generate the desired kinetic energy dependence over the range of m/z.’ P 92) and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the spectrometer of Verentchikov in view of Raptakis et al. to change the lower mass ions rather than the higher mass ions to raise the overall energy level of the ions, which increases resolution.
Regarding claim 4, Verentchikov in view of Raptakis et al. and the teachings of Zaks et al. disclose the claimed invention except for the time-dependent potential lifting the energy of the ions at the low mass end of the range of masses. However, Raptakis et al. disclose that the energy controlling profile can be modified to create any desired energy distribution (‘The time profile of the applied voltage (206) can be modified or optimized accordingly to generate the desired kinetic energy dependence over the range of m/z.’ P 92) and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the spectrometer of Verentchikov in view of Raptakis et al. to lift the energy of the ions at the low mass end of the range because higher energy ions can be more easily resolved by a time-of-flight mass analyzer.
Regarding claim 5, Verentchikov in view of Raptakis et al. and the teachings of Zaks et al. disclose the mass spectrometer of claim 1, wherein the pulsed ion source comprises an RF ion trap (‘Rod extensions 103 are supplied with the same RF signal as rods 102, but kept at a slightly lower DC (10-50V lower compared to rods 102). Ions are periodically stored and pulse ejected out of the second storage device 81 by varying potential on the exit aperture 104.’ Verentchikov, P 110).
Regarding claim 6, Verentchikov in view of Raptakis et al. and the teachings of Zaks et al. disclose the mass spectrometer of claim 1, wherein the time-of-flight mass analyzer is a multi-reflection time-of-flight mass analyzer having a mass resolving power of at least 30,000 (‘In ion optics simulations by inventors the resolution of the MR-TOF MS appears to be mostly limited by turn around time. … If Ions turn around time is indeed the only limiting factor, then resolution reaches R=50,000.’ P 127).
Regarding claim 7, Verentchikov in view of Raptakis et al. and the teachings of Zaks et al. disclose the mass spectrometer of claim 6, wherein a total flight path length of the ions is at least 10 metres (‘Such analyzer provides a folded path with the effective flight path of 30 m.’ Verentchikov, P 127).
Regarding claim 9, Verentchikov in view of Raptakis et al. and the teachings of Zaks et al. disclose the mass spectrometer of claim 1, wherein the energy controlling electrode assembly comprises a planar electrode oriented in a plane that is substantially orthogonal to the direction of travel of the ions and having an aperture therein through which the ions pass (fig. 10, element 105).
Regarding claim 10, Verentchikov in view of Raptakis et al. and the teachings of Zaks et al. disclose the mass spectrometer of claim 1, further comprising an electrode of lower potential than the pulsed ion source downstream of the energy controlling electrode assembly through which the ions pass (Raptakis et al., fig. 6, element 605).
Regarding claim 11, Verentchikov in view of Raptakis et al. and the teachings of Zaks et al. disclose the claimed invention except it is silent as to whether the electrode of lower potential through which the ions pass is a ground electrode.  However, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to ground the electrode to form the Einzel lens (‘a ring electrode (605) establishing an Einzel lens’ P 100).
Regarding claim 12, Verentchikov in view of Raptakis et al. and the teachings of Zaks et al. disclose the mass spectrometer of claim 1, wherein the time-dependent potential is a substantially linear voltage ramp (‘The lens control means is preferably arranged to vary the magnitude of the first electrical potential and/or said second electrical potential non-periodically with time, e.g. monotonically with time.  The lens control means may be arranged to vary an aforesaid electrical potential in time according to modulation factor described by a linear, logarithmic, exponential, or a polynomial function of time.’ Raptakis et al., P 30).
Regarding claim 13, Verentchikov in view of Raptakis et al. and the teachings of Zaks et al. disclose the mass spectrometer of claim 1, wherein the time-dependent potential is a non-linear voltage ramp (‘The lens control means is preferably arranged to vary the magnitude of the first electrical potential and/or said second electrical potential non-periodically with time, e.g. monotonically with time.  The lens control means may be arranged to vary an aforesaid electrical potential in time according to modulation factor described by a linear, logarithmic, exponential, or a polynomial function of time.’ Raptakis et al., P 30).
Regarding claim 14, Verentchikov discloses a method of time-of-flight mass spectrometry comprising: generating a pulse of ions from a pulsed ion source (‘Ions are periodically stored and pulse ejected out of the second storage device 81 by varying potential on the exit aperture 104.’ P 110); mass analyzing the pulse of ions in a time-of-flight mass analyzer (‘The accelerator, continuous or pulsed, inject fast ion packets into the MR-TOF analyzer, axially or orthogonal.’ P 99); and using an energy controlling electrode assembly located between the pulsed ion source and the time-of-flight mass analyzer to receive the pulses of ions from the pulsed ion source and apply a potential to the ions, wherein application of the potential changes the energies of at least a portion of the ions (‘The DC accelerating electrodes 105 may serve as an energy corrector and a lens for simultaneous spatial focusing of ion packets 107.’ P 110).
Verentchikov does not disclose that the potential being applied to the ions is time-dependent or that the energy change is to reduce the variation of ion energy with mass-to-charge ratio (m/z).  However, Raptakis et al. disclose a method mass spectrometry using an energy controlling electrode assembly to apply a time-dependent potential to the ions to change their energy (‘More specifically, it preferably relates to methods and apparatus for generating time-dependent potentials in vacuum lens electrodes to control the kinetic energy distribution across preferably the entire mass range of ions transported from an ion source to an ion trap mass analyzer. In particular, ions with different ratios of mass-to-charge experience different potential distributions as they travel through the vacuum lens at different times. Therefore, by altering the strength of the electric potential, each mass-to-charge ratio can be accelerated/decelerated to the desired kinetic energy level.’ P 20) and further discloses that the changes in energy can be to reduce the variation of ion energy with mass-to-charge ratio (‘The effect of reducing the voltage applied to the second lens electrode (202) from -3000 to -3100 V in a quasi-exponential fashion within 40 µs (206) is shown in FIG. 2(c) graphically (208) where the ion kinetic energy is constant throughout the range of m/z values ("iso-energetic").’ P 92).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the energy controlling electrode assembly of Verentchikov to apply the time-dependent potential of Raptakis et al. to reduce the variation in energy with mass-to-charge ratio because energy dispersion is known to decrease the resolution of TOF mass analyzers, as shown by Zaks et al. (‘The spread in energy causes ions of the same mass-to-charge ratio to have a range of velocities in the flight path 276 and consequently a spread in TOF which degrades mass resolution.’ P 44).
Regarding claim 15, Verentchikov in view of Raptakis et al. and the teachings of Zaks et al. disclose the method of claim 14, wherein the time-dependent potential is synchronised to the arrival times of ions whose energy is to be changed (‘The lens control means may be arranged to vary with time the second electrical potential applied to the second lens electrode according to the distribution of ion arrival times at, or times of flight through, the ion-optical lens or the (first, second or third) lens element, as a function of ion mass-to-charge ratio of the received ions thereby to control the distribution of the kinetic energies of ions output by the ion optical lens as a function of the mass-to-charge ratio thereof.’ Raptakis et al., P 38).
Regarding claim 16, Verentchikov in view of Raptakis et al. and the teachings of Zaks et al. disclose the claimed invention except for the ions whose energy is to be changed being ions at the low mass end of the range of masses.  However, Raptakis et al. disclose that the energy controlling profile can be modified to create any desired energy distribution (‘The time profile of the applied voltage (206) can be modified or optimized accordingly to generate the desired kinetic energy dependence over the range of m/z.’ P 92) and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the spectrometer of Verentchikov in view of Raptakis et al. to change the lower mass ions rather than the higher mass ions to raise the overall energy level of the ions, which increases resolution.
Regarding claim 17, Verentchikov in view of Raptakis et al. and the teachings of Zaks et al. disclose the claimed invention except for the time-dependent potential lifting the energy of the ions at the low mass end of the range of masses. However, Raptakis et al. disclose that the energy controlling profile can be modified to create any desired energy distribution (‘The time profile of the applied voltage (206) can be modified or optimized accordingly to generate the desired kinetic energy dependence over the range of m/z.’ P 92) and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the method of Verentchikov in view of Raptakis et al. to lift the energy of the ions at the low mass end of the range because higher energy ions can be more easily resolved by a time-of-flight mass analyzer.
Regarding claim 18, Verentchikov in view of Raptakis et al. and the teachings of Zaks et al. disclose the method of claim 14, wherein the time-of-flight mass analyzer is a multi- reflection time-of-flight mass analyzer having a total flight path length of the ions is at least 10 meters (‘In ion optics simulations by inventors the resolution of the MR-TOF MS appears to be mostly limited by turn around time. … Such analyzer provides a folded path with the effective flight path of 30 m.’ Verentchikov, P 127).
Regarding claim 19, Verentchikov in view of Raptakis et al. and the teachings of Zaks et al. disclose the method of claim 14, wherein the energy controlling electrode assembly comprises a planar electrode oriented in a plane that is substantially orthogonal to the direction of travel of the ions and having an aperture therein through which the ions pass (fig. 10, element 105).
Regarding claim 20, Verentchikov in view of Raptakis et al. and the teachings of Zaks et al. disclose the method of claim 14, wherein the time-dependent potential is a substantially linear voltage ramp (‘The lens control means is preferably arranged to vary the magnitude of the first electrical potential and/or said second electrical potential non-periodically with time, e.g. monotonically with time.  The lens control means may be arranged to vary an aforesaid electrical potential in time according to modulation factor described by a linear, logarithmic, exponential, or a polynomial function of time.’ Raptakis et al., P 30).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verentchikov in view of Raptakis et al. and the teachings of Zaks et al. as applied to claim 1 and further in view of US 2015/0028197 (Grinfeld et al.).
Regarding claim 8, Verentchikov in view of Raptakis et al. and the teachings of Zaks et al. disclose the mass spectrometer of claim 1, wherein the time-of-flight mass analyzer comprises two ion mirrors opposing each other in a direction X and both mirrors are generally elongated in a drift direction Y, orthogonal to direction X, wherein ions injected into the spectrometer are repeatedly reflected back and forth in the X direction between the mirrors whilst they drift down the Y direction of mirror elongation (Verentchikov, fig. 6 & 14, element 31).
Verentchikov in view of Raptakis et al. and the teachings of Zaks et al. does not disclose the mirrors having a convergence with increasing Y, thereby creating a pseudo-potential gradient along the Y axis that acts as an ion mirror to reverse the ion drift velocity along Y.  However, Grinfeld et al. discloses a MR-TOF analyzer where the mirrors having a convergence with increasing Y, thereby creating a pseudo-potential gradient along the Y axis that acts as an ion mirror to reverse the ion drift velocity along Y (fig. 9).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the MR-TOF of Verentchikov to include the convergence of Grinfeld et al. to remove the need for steering components to reflect the ions back towards the entrance end.
Response to Arguments
Applicant's arguments filed April 6th, 2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art cited does not suggest any motivation for applying the energy correcting time-varying potential disclosed in Rapatakis to the energy correcting electrode of Verentchikov.  Applicant points out that Verentchikov is silent as to what form the energy correction takes and that Rapatakis does not apply the energy correction prior to mass analysis.  Examiner agrees that the motivation she has given, that the reduction in energy spread in the TOF analyzer will increase mass resolution, is not in the prior art cited in the OA dated October 6th, 2021.  In fact, examiner was relying on Official Notice of the well-known fact that energy spread decreases resolution in a TOF mass analyzer.  Examiner treats applicant’s argument as a challenge to that taking of Official Notice, and has supplied Zaks et al. to provide evidence that this fact is known in the prior art.  See MPEP 2144.03 for information on Official Notice.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881